DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12, drawn to a system for maintaining normothermia via compression and warming, classified in A61F/02
II. Claim 17-20, drawn to a limb sleeve, classified in A61F5/042.
III. Claim 21-24, drawn to a connector between a limb sleeve and a controller, classified in A61F7/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, as the product in invention I does not have a limb sleeve comprising: a first anomaly indicative of knee placement; a second anomaly indicative of heel placement; and a first extendable and collapsible section configured to facilitate placement of the first anomaly and the second anomaly. In addition, the invention II does not include a system for maintaining normothermia via compression and warming, the system comprising: a first warming element configured to apply warming to the popliteal fossa; a second warming element configured to apply warming to the sole of the foot; and a compression element configured to apply compression to the calf. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, as the product in invention I does not have a connector between a limb sleeve and a controller, the connector comprising: an interface configured to: create a hermetic seal between at least one of an internal fluid channel and an electric channel; and maintain the hermetic seal to an external environment. In addition, the invention III does not include a system for maintaining normothermia via compression and warming, the system comprising: a first warming element configured to apply warming to the popliteal fossa; a second warming element configured to apply warming to the sole of the foot; and a compression element configured to apply compression to the calf. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, as the product in invention II does not have a connector between a limb sleeve and a controller, the connector comprising: an interface configured to: create a hermetic seal between at least one of an internal fluid channel and an electric channel; and maintain the hermetic seal to an external environment. In addition, the invention III does not include A limb sleeve comprising: a first anomaly indicative of knee placement; a second anomaly indicative of heel placement; and a first extendable and collapsible section configured to facilitate placement of the first anomaly and the second anomaly. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The invention have acquired a separate status in the art in view of their different classification.
b.	The invention have acquired a separate status in the art due to their recognized divergent subject matter.
c.	The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan T. Hale on 05/17/2022 a provisional election was made without traverse to prosecute the invention of I, claim 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by SANTA MARIA et al. (US 2014/0276257).
Regarding claim 1, Santa Maria discloses a system (fig.1-2; body temperature regulating system 100 and/or 110) for maintaining normothermia via compression and warming (abstract), the system comprising: a first warming element (fig.3A-3B; thermal energy transfer members 103) configured to apply warming to the popliteal fossa (fig.3A -3B, see also [0045]-[0046]); a second warming element (fig.3a; thermal energy transfer members 103 position on the foot, see also [0045]-[0046]); configured to apply warming to the sole of the foot ; and a compression element configured to apply compression to the calf ([0041], see also[0059]).
Regarding claim 2, Santa Maria discloses the system of claim 1, wherein warming is applied to the popliteal fossa and sole of the foot via conductive means [0041].
Regarding claim 4, Santa Maria discloses the system of claim 2, wherein warming is applied to the popliteal fossa and sole of the foot through the use of a fluid-warmed bladder [0050].
Regarding claim 5, Santa Maria discloses the system of claim 2, wherein contact between the first warming element and the popliteal fossa is maintained through the use of a limb-biasing apparatus ([0053], “System 100 may include straps or other attachment means that use Velcro, magnets, string, ties, clips, elastic bands and/or the like”).
Regarding claim 6, Santa Maria discloses the system of claim 5, wherein the limb-biasing apparatus comprises one or more of a foam element, a bladder [0049], and a strap [0053] positioned between the warming element and an outer sleeve layer.
Regarding claim 7, Santa Maria discloses the system of claim 6, wherein the limb-biasing apparatus is configured to cause the first warming element to be pressed against the popliteal fossa to establish direct surface contact between the warming element and the popliteal fossa ([0057] - [0060]).
Regarding claim 8, Santa Maria discloses the system of claim 1, wherein warming is applied to the popliteal fossa and sole of the foot via convective means ([0041], see also [0045] - [0046]).
Regarding claim 9, Santa Maria discloses the system of claim 8, wherein thermally-treated gas or fluid is provided to the first warming element and the second warming element by way of an air- tight and water-tight hose (fig.3A and 3B, see also [0050]) .
Regarding claim 10, Santa Maria discloses the system of claim 9, wherein the air-tight and water-tight hose comprises a warming unit for providing a stream of temperature-regulated fluid (fig.1 and/or fig.2; body temperature regulating system 100/110) through channels or bladders [0050].
Regarding claim 11, Santa Maria discloses the system of claim 10, wherein the air-tight and water-tight hose comprises a heater in the warming unit [0042].
Regarding claim 12, Santa Maria discloses the system of claim 10, wherein the air-tight and water-tight hose comprises a control circuit in the warming unit (fig.1 and fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SANTA MARIA et al. (US 2014/0276257) in view Burbank et al. (US 2009/0221943).
Regarding claim 3, Santa Maria discloses the system of claim 2, wherein warming is applied to the popliteal fossa and sole of the foot. However, Santa Maria does not disclose the warming is applied through the use of resistive heating.
Burbank teaches a system and method for treating RLS by producing application of temperature changes [0183]. The system comprises a resistance heating element 312, Peltier device 314, and/or a bladder 316 containing heating or chilling fluid is positioned on the skin surface (fig.37). In another embodiment (fig.39-40), Burbank teaches series of Peltier 314 devices to heat, cool, and/or alternate hot/cold to the patient around a circumference of a, e.g., limb, or a single device can be provided. Optionally, a series of fluid bladders 316 can be provided for holding and/or circulating hot or cold fluid, e.g., water. Alternately, a series of resistive heating pads 312 can be provided [0183]. It is well known in the art that these different heating/cooling elements are widely considered to be interchangeable.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device of Santa Maria with resistive heating warming element as taught by Burbank since this modification would have merely comprised a simple substitution of interchangeable heating elements in order to produce a predictable result (See MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794